DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2019 was filed after the mailing date of the application on September 9, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandgren (see citation below), Maurer (US 20080204598A1), and Gokhale (US 20190045217A1).
9.	As per Claim 1, Sandgren teaches a pixel buffer object (PBO) (p. 16, 2nd paragraph).  During transfer n the CPU copies information to PBO 1.  During the same frame the GPU copies data from PBO 2 to a texture object.  When time comes for transfer n + 1, the roles of PBO 1 and PBO 2 are exchanged.  PBO 1 is used to update a texture object and PBO 2 used for uploading data (p. 20, 1st paragraph).  Thus, Sandgren teaches a method for processing a video frame, comprising:  receiving a video frame set (frame n, frame n+1, etc.); selecting a video frame (frame n) from the video frame set (p. 20, 1st paragraph).  Sandgren teaches performing following processing:  creating a pixel buffer object newly (1.  Generate a PBO on the GPU using glGenBuffers, p. 17, line 1); reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit, and writing the read pixel data into the newly created pixel buffer object (2.  Bind PBO to unpack buffer target, 3.  Allocate buffer space on GPU according to data size using glBufferData, 4.  Map PBO to CPU memory denying GPU access for now.  glMapBuffer returns a pointer to a place in GPU memory where the PBO resides, 5.  Copy data from CPU to GPU using pointer from glMapBuffer, 6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, 7.  Transfer data from buffer to a texture target, 8.  Unbind the PBO to allow for normal operation again, p. 17, lines 2-9, Fig. 8 on p. 18 shows that frames from the CPU are written into the PBO).
However, Sandgren does not teach storing the written pixel buffer object into a pixel buffer object queue.  However, Maurer teaches that frames are transferred from the source into a pixel buffer queue, and the pixel buffer queue transfers the frames to the graphics hardware (Fig. 3 shows the source outputs to the video CODEC, which outputs to the frame input queue, which outputs to the graphics hardware, video frame is preferably pulled from the front of the input queue and the video processing algorithms running on processors, to modify the RGBA data, [0025]).  Since Sandgren teaches reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (source), and writing the read pixel data into the newly created pixel buffer object, and transferring the written pixel buffer object to the GPU (p. 17, lines 2-9, Fig. 8 on p. 18 shows reading pixel data from the CPU (source), and writing the read pixel data into the pixel buffer object, and transferring the written pixel buffer object to the texture in the GPU), this teaching from Maurer of the pixel buffer queue can be implemented into the device of Sandgren so that reading pixel data of the selected video frame from a frame buffer corresponding to a central processing unit (source), and writing the read pixel data into the newly created pixel buffer object; and storing the written pixel buffer object into a pixel buffer object queue; and the pixel buffer object queue transfers the data to the GPU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren to include storing the written pixel buffer object into a pixel buffer object queue as suggested by Maurer.  It is well-known in the art that a queue is needed in order to process the frames in the correct order. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren and Maurer to include determining whether an unselected video frame is present in the video frame set; and storing the video frame set in response to determining no unselected video frame being present in the video frame set because Gokhale suggests that this is needed to ensure that all the frames in the video frame set are processed [0271, 0278, 0346, 0071] (Fig. 22).

11.	As per Claim 7, Claim 7 is similar in scope to Claim 1, except that Claim 7 is directed to an apparatus, comprising:  at least one processor; and a memory storing instructions, the instructions, when executed by the at least one processor, causing the at least one processor to perform operations, the operations comprising the method of Claim 1.  Sandgren teaches an apparatus, comprising:  at least one processor; the instructions, when executed by the at least one processor, causing the at least one processor to perform operations of the method (image processing in Imint’s software is partly done using the CPU and partly using the GPU, p. 9, 2nd paragraph).
	However, Sandgren does not expressly teach a memory storing the instructions.  However, Maurer teaches an apparatus, comprising:  at least one processor; and a memory storing instructions, the instructions, when executed by the at least one processor, causing the at digital video processing apparatus, and software stored on a computer-readable medium, [0012]).  Thus, Claim 7 is rejected under the same rationale as Claim 1 along with this additional teaching from Maurer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sandgren to include a memory storing the instructions as suggested by Maurer.  It is well-known in the art that the instructions are stored in a memory in order for the processor to be able to retrieve the instructions from the memory to process the instructions.
12.	As per Claim 8, Claim 8 is similar in scope to Claim 2, and therefore is rejected under the same rationale.  As per Claim 13, Claim 13 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
13.	Claims 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandgren (see citation below), Maurer (US 20080204598A1), and Gokhale (US 20190045217A1) in view of Fisher (US006480200B1).
14.	As per Claim 3, Sandgren, Maurer, and Gokhale are relied upon for the teachings as discussed above relative to Claim 1.  Sandgren teaches reading pixel data from the selected pixel buffer object; writing the read pixel data into a texture corresponding to a graphics processing unit (6.  Unmap PBO (glUnmapBuffer) to allow GPU full access of the PBO again, 7.  Transfer data from buffer to a texture target, p. 17, lines 7-8; Fig. 8 on p. 18 shows reading pixel data from the PBO and writing the read pixel data into a texture in the GPU memory).
	However, Sandgren does not teach selecting a pixel buffer object from the pixel buffer object queue according to an order of the pixel buffer object queue; and deleting the selected pixel buffer object from the pixel buffer object queue.  However, Maurer teaches selecting a a video frame is preferably pulled from the front of the input queue and the video processing algorithms running on processors to modify the RGBA data, [0025], Fig. 3 shows the frame input queue transfers pixel data to the graphics processing unit).  It would be obvious to one of ordinary skill in the art that after data is output from a queue, that data is deleted from the queue.  Thus, Maurer teaches deleting the selected video frame from the pixel buffer queue.  Since Sandgren teaches reading pixel data from the selected pixel buffer object; writing the read pixel data into a texture corresponding to a graphics processing unit (p. 17, lines 7-8; Fig. 8 on p. 18), this teaching of the pixel buffer queue from Maurer can be implemented into the device of Sandgren so that it selects a pixel buffer object from the pixel buffer object queue according to an order of the pixel buffer object queue; reading pixel data from the selected pixel buffer object; writing the read pixel data into a texture corresponding to a graphics processing unit; and deleting the selected pixel buffer object from the pixel buffer object queue.  This would be obvious for the reasons given in the rejection for Claim 1.
	However, Sandgren, Maurer, and Gokhale do not expressly teach writing the read pixel data into a frame buffer corresponding to a graphics processing unit.  However, Fisher teaches a DMA operation to load the texture into frame buffer 56 (col. 6, lines 23-25).  Since Sandgren shows in Fig. 8 on p. 18 that a DMA operation loads the texture, and writing the read pixel data into a texture corresponding to a graphics processing unit (p. 17, lines 7-8; Fig. 8 on p. 18), this teaching from Fisher of the frame buffer can be implemented into the device of Sandgren so that it writes the read pixel data into a frame buffer corresponding to a graphics processing unit.

15.	As per Claim 4, Sandgren teaches further comprising:  generating a texture image according to the pixel data corresponding to the graphics processing unit (p. 17, lines 7-8; Fig. 8 on p. 18).
	However, Sandgren, Maurer, and Gokhale do not teach that the pixel data was written into the frame buffer corresponding to the graphics processing unit.  However, the combination of Sandgren and Fisher teaches the pixel data written into the frame buffer corresponding to the graphics processing unit, as discussed in the rejection for Claim 3.
16.	As per Claims 9-10, these claims are similar in scope to Claims 3-4 respectively, and therefore are rejected under the same rationale.
Allowable Subject Matter
17.	Claims 5, 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
18.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 5 and base Claim 1 and intervening Claims 3-4, and in particular, do not teach determining whether a frame cache object is present in the graphics processing unit; creating, in response to determining no frame cache object being present, a frame cache object 
19.	One prior art (White US 20060290702A1) teaches the image cache object allows an Effect to keep a reference to image data that it would like to reuse during subsequent rendering, but it could regenerate if it had to.  By holding an image cache object and releasing the image buffer object, the Effect allows the memory to be reclaimed when video memory gets tight.  A user attains an image cache instance from any image buffer s/he may want to read at a later time.  Subsequently, the image buffer may be released while the image cache continues to be held.  This maintains a reference to the image data and allows reclaiming of the contents thereof if necessary [0064].  White teaches texture mapping [0006].  However, White does not teach determining whether a frame cache object is present in the graphics processing unit; creating, in response to determining no frame cache object being present, a frame cache object newly, and mounting the generated texture image onto the newly created frame cache object; and mounting, in response to determining the frame cache object being present, the generated texture image onto the frame cache object.
Prior Art of Record
	Julius Sandgren, “Transfer time reduction of data transfers between CPU and GPU,” July 2013, Teknisk-naturvetenskaplig fakultet UTH-enheten, p. 9, 16-18, 20, http://www.teknat.uu.se/student.
White (US 20060290702A1) teaches the image cache object allows an Effect to keep a reference to image data that it would like to reuse during subsequent rendering, but it could regenerate if it had to.  By holding an image cache object and releasing the image buffer object, the Effect allows the memory to be reclaimed when video memory gets tight [0064].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






JH
/JONI HSU/Primary Examiner, Art Unit 2611